Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Cynthia M. Ramkelawan, D.D.S., DATE: March 25, 1996
Petitioner,

Docket No. C-95-088
Decision No. CR415

-v-

The Inspector General.

DECISION

By letter dated January 19, 1995, Cynthia M. Ramkelawan,!
D.D.S. (Petitioner), was notified by the Inspector
General (I.G.) of the Department of Health and Human
Services (DHHS) that, as a result of her failure to repay
her Health Education Assistance Loans (HEALS) or to enter
into an agreement to repay her HEALs, with which she had
financed her dental education, she was being excluded
from participation in the Medicare program. The I.G.
informed Petitioner that she was being excluded from
participation in Medicare pursuant to section 1892 of the
Social Security Act (Act).* The I.G. further informed
Petitioner that she was being excluded from participation

' Petitioner is known also as Cynthia Marie
Williams Langford-Ramkelawan, D.D.S. See I.G. notice
letter dated January 19, 1995.

2? This decision does not address Petitioner's
exclusion under section 1892 of the Act. It is not clear
that I have the authority to review an exclusion imposed
pursuant to section 1892. See I.G. Brief at 7; Mohammad
H. Azarpira, D.D.S., DAB CR372 (1995); James F. Cleary,
D.D.S., DAB CR252 (1993); Charles K. Angelo, Jr., M.D.,
DAB CR290 (1993); and Joseph Marcel-Saint Louis, M.D.,
DAB CR320 (1994). Moreover, for purposes of my decision
in this case, the issue is moot, because I have found
Petitioner's exclusion to be authorized under section
1128(b) (14) of the Act.

2

in Medicaid’ pursuant to section 1128(b) (14) of the Act.
The I.G. advised Petitioner that she would be excluded
until her debt had been satisfied completely.

By letter dated February 28, 1995, Petitioner filed a
timely request for a review of the I.G.'s action by an
administrative law judge (ALJ). In her letter requesting
a hearing, Petitioner does not dispute any specific issue
or finding stated in the January 19, 1995 letter from the
I.G. During the initial telephone prehearing conference
call, I granted the parties a stay in order for them to
negotiate settlement. By letter dated August 26, 1995,
Petitioner indicated that she was unable to work out a
financial settlement with the United States Attorney's
Office. During a subsequent telephone prehearing
conference call on September 20, 1995, the I.G. suggested
that this case be decided by submission of written
documentation and that an in-person hearing was not
necessary. September 20, 1995 Order and Schedule for
Filing Briefs and Documentary Evidence. Petitioner did
not object to the I.G.'s request.

Upon careful consideration of the record before me, I
find that there exist no facts of decisional significance
genuinely in dispute and that the only matters to be
decided are the legal implications of the undisputed
material facts. I find that DHHS has taken all
reasonable steps available to secure Petitioner's
repayment of her HEALS. Thus, it was reasonable for the
I.G. to exclude Petitioner from participation in Medicare
and to direct her exclusion from participation in
Medicaid. Act, section 1128(b)(14). I conclude that the
term of the exclusion imposed pursuant to section

1128(b) (14) is reasonable based on the I.G.'s
representation to me that, under the exclusion imposed
pursuant to section 1128(b) (14), Petitioner will be
eligible to apply for reinstatement to Medicare and
Medicaid at such time as the Public Health Service (PHS)
notifies the I.G. that Petitioner's HEAL default is cured
or that Petitioner's indebtedness has been resolved to
PHS' satisfaction. 1.G. Brief at 2; 42 C.F.R. §
1001.1501(b).

3 "State health care program" is defined by
section 1128(h) of the Act to cover three types of
federally financed health care programs, including
Medicaid. Unless the context indicates otherwise, I use
the term "Medicaid" hereafter to represent all State
health care programs from which Petitioner was excluded.
3

APPLICABLE LAW

Section 1128(b)(14) of the Act permits the Secretary of
DHHS to exclude from participation in the Medicare and
Medicaid programs "any individual who the Secretary
determines is in default on repayments of scholarship
obligations or loans in connection with health
professions education made or secured, in whole or in
part, by the Secretary and with respect to whom the
Secretary has taken all reasonable steps available to the
Secretary to secure repayment of such obligations or
loans."

PETITIONER'S POSITION

Petitioner contends that she is unable to generate
sufficient income to repay her debts. Furthermore she
believes that excluding her would be counterproductive,
inasmuch as such action would reduce her income further,
making repayment less likely. She suggests that
repayment is particularly difficult for her because she
intentionally established her practice in a poor section
of the community.

FINDINGS OF FACT AND CONCLUSIONS OF LAW
The facts are undisputed:
1. While studying dentistry, Petitioner applied for and

received the following three HEALs through the Wisconsin
Health Education Assistance Board (WHEAB) :

$15,000 October 1983 I.G. Exs. 1, 4°

20,000 September 1984 I.G. Exs. 2, 5

20,000 September 1985 I.G. Exs. 3, 6
2. To provide additional financing for her dental

education, Petitioner applied for and received the
following two additional HEALs through the Student Loan
Marketing Association (SLMA):

$20,000 September 1986 I.G. Exs. 25, 27
5,000 September 1987 I.G. Exs. 26, 28

4 The I.G. submitted 34 exhibits (1.G. Exs. 1 -
34) with her motion and brief for summary disposition.
Petitioner did not object to the I.G.'s exhibits.
Petitioner did not submit any exhibits. Thus, I am
admitting I.G. Exs. 1 - 34 into evidence.
4

3. Petitioner signed promissory notes for each of the
five HEALs and she promised to make payments beginning on
the first day of the tenth month she ceased being a full-
time student at a HEAL-recognized school, or an intern,
or resident in an approved program. I.G. Exs. 4 - 6, 27,
28.

4. By signing the promissory notes, Petitioner further
agreed that, if she defaulted upon her repayments, the
entire amount she owed would become immediately due and
payable. I.G. Exs. 4 ~- 6, 27, 28.

5. Petitioner graduated from dental school in December
1988. I.G. Ex. 22 at 3.

6. Petitioner failed to repay principal or interest as
provided in each of the five loan agreements. I.G. Exs.
7-9, 13-17.

7. As of February 19, 1992, Petitioner owed $126,452.36
on the three loans that she received from WHEAB
(including principal and interest). As of September 24,
1993, Petitioner owed $44,835 (including principal and
interest) on her two loans with SLMA. I.G. Exs. 22, 34.
Findings 2, 3.

8. Petitioner was granted several deferments from her
obligation to repay the HEALs by both WHEAB and SLMA.
I.G. Exs. 7 - 9, 29, 30.

9. When Petitioner failed to repay her HEALS, WHEAB
sent delinquency notices on April 15 and May 15, 1991.
I.G. Exs. 13, 14.

10. WHEAB subsequently issued repayment schedules to
Petitioner. I.G. Exs. 10 - 12.

11. On June 15, 1991, WHEAB advised Petitioner that if
she did not repay her HEALs, her account would be filed
as a default claim. I.G. Ex. 16.

12. On June 28, 1991, WHEAB filed a claim with PHS based
on Petitioner's failure to repay her HEALs to WHEAB.
I.G. Exs. 17, 18.

13. On January 7, 1992, a suit was filed against
titioner in Wisconsin circuit court to collect the
tstanding balance of Petitioner's HEALs with WHEAB.
3. Ex. 22.

The court entered judgment against Petitioner. I.G.
22.
5

15. On May 4, 1992, PHS agreed to pay WHEAB the amount
of $129,562 for unpaid principal and interest on
Petitioner's HEALs. I.G. Ex. 19.

16. On May 20, 1992, PHS notified Petitioner that it had
been authorized by the United States Government to
collect the unpaid interest and principal on Petitioner's
HEALs and demanded that Petitioner repay the loans. I.G.
Ex. 20; Findings 12 - 15.

17. On May 20, 1993, Petitioner was offered a Medicare
and Medicaid offset arrangement to repay her indebtedness
for the loans initially with WHEAB. I1.G. Ex. 21; Finding
1.

18. SLMA issued a repayment schedule to Petitioner.
I.G. Ex. 31; see also Findings 3, 4, 6, 7.

19. On August 16, 1993, SLMA filed a claim with PHS
based on Petitioner's failure to repay her HEALs. I.G.
Ex. 32.

20. On September 8, 1993, PHS agreed to pay SLMA the
amount of $44,835 for unpaid principal and interest on
Petitioner's HEALs. I.G. Ex. 33.

21. On September 29, 1993, PHS notified Petitioner that
she had been placed in default by the previous loan
holder (SLMA) and the HEAL debt had been assigned by SLMA
to PHS. I.G. Ex. 34.

22. On January 19, 1995, the I.G. excluded Petitioner
from participating in the Medicare and Medicaid programs.

23. As of January 19, 1995, Petitioner had not repaid
her HEAL debts. Findings 1 - 22.

24. The I.G. had authority to impose and direct an
exclusion pursuant to section 1128(b)(14) of the Act.
Findings 1 - 23.

25. The Secretary has taken all reasonable steps
available to secure repayment of Petitioner's HEALs. 42
C.F.R. § 1001.1501(a) (2); Finding 17.

26. An exclusion imposed pursuant to section 1128(b) (14)
of the Act is reasonable if the excluded party is
excluded until such time as PHS notifies the I.G. that
the default has been cured or the debt has been resolved
to PHS' satisfaction. 42 C.F.R. § 1001.1501(b).
6

27. The exclusion imposed against Petitioner pursuant to
section 1128(b)(14) of the Act was intended by the I.G.
to exclude Petitioner until such time as PHS notifies the
I.G. that Petitioner's default of her HEAL debt has been
cured or that her HEAL debt has been resolved to PHS'
satisfaction. I.G. Brief at 2.

28. The exclusion which the I.G. imposed against
Petitioner pursuant to section 1128(b)(14) of the Act is
reasonable. Findings 1 - 27.

ISSUES
1. Whether the I.G. had authority to exclude Petitioner
from participation in the Medicare program pursuant to
section 1128(b) (14) of the Act.

2. Whether the term of exclusion imposed pursuant to
section 1128(b) (14) of the Act is reasonable.

DISCUSSION

1. The I.G. had authority under section 1128(b) (14) of
the Act to exclude Petitioner from participating in
Medicare and Medicaid.

Section 1128(b) (14) of the Act provides that the
Secretary (or her delegate, the I.G.) may exclude a party
from participating in Medicare or Medicaid who:

» . . is in default on repayments of scholarship
obligations or loans in connection with health
professions education made or secured, in whole or
in part, by the Secretary and with respect to whom
the Secretary has taken all reasonable steps
available to the Secretary to secure repayment of
such obligations or loans...

There is no dispute that in this case Petitioner's HEAL
debts arise from loans made "in connection with health
professionals education." There is also no dispute that
Petitioner defaulted on repayment of her HEALs. Thus, if
I conclude that the Secretary took "all reasonable steps
available" to secure repayment from Petitioner of her
HEALS, I must find that the I.G. had authority to exclude
Petitioner under section 1128(b) (14) of the Act.

The parties to this case do not disagree that Petitioner
applied for and received five HEALS to pursue her
education as a dentist. The parties do not disagree that
7

Petitioner defaulted on her HEALs. Petitioner does
contend, however, that she is unable to generate
sufficient income to repay her HEALS. Petitioner did not
specifically assert that PHS failed to take all
reasonable steps available to secure repayment from
Petitioner of her HEAL debts. However, her assertion
that she has been unable to repay even a part of her debt
can be construed as an argument that PHS failed to take
all reasonable steps to secure repayment. I do not
accept Petitioner's argument. It is apparent, both from
the law and from the undisputed material facts of this
case, that the Secretary took "all reasonable steps
available" to her to secure repayment from Petitioner of
her HEAL debts prior to the I.G. excluding Petitioner
under section 1128(b) (14).

The intent of Congress in enacting section 1128(b) (14) of
the Act was, in part, to provide the Secretary with a
mechanism by which she could assert some leverage over
individuals who default on their HEALs. Thus, section
1128(b)(14) is, among other things, a debt collection
tool by which the Secretary can collect a debt once
voluntary persuasion has failed. In assuming
Petitioner's HEAL debts, the Secretary acquired the right
-- and the obligation -- to collect on that debt.
Mohammad H. Azarpira, D.D.S., DAB CR372 at 8; Charles K.
Angelo, Jr., M.D., DAB CR290 at 11 (1993).

Section 1128(b)(14) of the Act requires the Secretary
only to take all reasonable steps available to secure
repayment. I construe the term "all reasonable steps
available" to mean all reasonable and legitimate means of
debt collection. The relevant regulation states that all
reasonable steps will have been taken to collect a HEAL
debt if PHS offers a debtor a Medicare and Medicaid
reimbursement offset arrangement as required by section
1892 of the Act prior to the I.G.'s imposing an
exclusion. 42 C.F.R. § 1001.1501(a) (2).

Inasmuch as Petitioner herein borrowed the money needed
for her dental education from a loan program established
by the federal government to assist individuals seeking
to enter the health care professions, it is evident that
her loans are exactly the kind contemplated by section
1128(b) (14) and that, upon her default, DHHS was entitled
to exclude her.

It is also apparent that, inasmuch as Petitioner (1) was
granted a delay in repayment (forbearance); (2) was also
given the opportunity to reduce her debt by surrendering
a portion of payments she received from government

programs; and (3) was given several warnings before being
8

declared delinquent, DHHS took reasonable measures to
collect the indebtedness before deciding on this
exclusion.

The Secretary reasonably could infer, from Petitioner's
conduct, that Petitioner was unlikely to repay her debt
voluntarily. The Secretary provided Petitioner with many
opportunities to repay her debt and to enter into a
repayment agreement. Petitioner was offered the
opportunity to enter into a Medicare and Medicaid
reimbursement offset agreement prior to her exclusion.
Petitioner did not avail herself of any of these
opportunities for repayment. I conclude that the
Secretary did that which was necessary to establish
conclusively that all reasonable steps available were
taken to collect Petitioner's HEAL debts. 42 C.F.R. §
1001.1501(a) (2).

2. The exclusion which the I.G. imposed under section
1128(b) (14) of the Act is reasonable.

The notice of exclusion which the I.G. sent to Petitioner
advised her that she would be excluded, both under
sections 1128(b) (14) and 1892 of the Act, until her HEAL
debt had been completely satisfied. However, the I.G.
contends now that Petitioner's exclusion remains in
effect until such time as PHS notifies the I.G. that the
default has been cured or the obligations have been
resolved to PHS' satisfaction. I.G. Brief at 2.

The I.G.'s clarification is consistent with the
requirements of 42 C.F.R. § 1001.1501(b). I conclude
that the exclusion which the I.G. imposed under section
1128(b) (14) is reasonable, and I sustain it. I find that
the exclusion is reasonable because, on its face, it
enables Petitioner to negotiate an agreement with PHS to
repay her HEAL debt.

CONCLUSION

I conclude that the I.G. had authority to exclude
Petitioner from participating in Medicare and Medicaid
under section 1128(b)(14) of the Act. I conclude further
that the exclusion which the I.G. imposed under section
1128(b) (14) is reasonable.

/s/

Joseph K. Riotto
Administrative Law Judge
